Citation Nr: 1810053	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-07 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a disability rating for degenerative disc disease of the lumbar spine in excess of 10 percent prior to March 26, 2013, and in excess of 60 percent since March 26, 2013.

2. Entitlement to an initial disability rating for radiculopathy of the left leg in excess of 10 percent prior to March 26, 2013, in excess of 60 percent from March 26, 2013 to February 18, 2016, and in excess of 0 percent since February 18, 2016.

3. Entitlement to a disability rating in excess of 10 percent for limitation of motion of the right knee.

4. Entitlement to a disability rating in excess of 10 percent for limitation of motion of the left knee.

5. Entitlement to a disability rating in excess of 10 percent for instability of the right knee.

6. Entitlement to a disability rating in excess of 10 percent for instability of the left knee.


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 2005 in the United States Air Force.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In a January 2014 rating decision, the RO granted increased 60 percent disability evaluations, respectively, for the Veteran's lumbar spine disability and radiculopathy of the left leg, both effective from March 26, 2013. Subsequently, in a February 2016 rating decision, the RO decreased the rating assigned for left leg radiculopathy to noncompensable, effective February 18, 2016. 

The Veteran and his spouse testified before the Board via videoconference in March 2017. A transcript of the hearing is of record.

The issues were remanded in a September 2016 Board remand for further development.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

During the Board hearing, the Veteran stated that his back and bilateral knee disabilities have gotten worse during the appeal period. (See Board hearing transcript page 35 and 38). The last VA examination on record was conducted in April 2013. Based on the Veteran's statements that his disabilities on appeal have gotten worse, the Board finds that VA examinations assessing their current severity are warranted. Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, in regard to the Veteran's claims for increased ratings, the Board is conscious of Correia v. McDonald, 28 Vet. App. 158 (2016). Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2017) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The Board has reviewed the Veteran's VA examinations findings throughout the appeal period and concludes that the findings associated with the reports do not meet the specifications of Correia. Specifically, the examinations do not contain range of motion testing of the Veteran's bilateral knee and back disabilities in the areas of active motion, passive motion, in weight-bearing, and nonweight-bearing. Given this, the Board is not satisfied that the examination report findings are adequate for a contemporaneous rating. A retrospective medical evaluation is thus necessary under 38 C.F.R. § 3.159 (c)(4).

Additionally, the Board has considered the question of whether the Veteran would be prejudiced by considering the appeal for entitlement to an increased disability rating for radiculopathy of the left leg while remanding other issues. Specifically, the Board questions whether the issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). As the Veteran's radiculopathy of the left leg has been associated to his service-connected back disability, the Board finds these matters inextricably intertwined. Thus, the issue for entitlement to an initial disability rating for radiculopathy of the left leg in excess of 10 percent prior to March 26, 2013, in excess of 60 percent from March 26, 2013 to February 18, 2016, and in excess of 0 percent since February 18, 2016 must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his disabilities on appeal, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. Schedule the Veteran for a VA medical examination in order to obtain a retrospective evaluation in regard to his service-connected back disability, including any radiculopathy. In addition to providing a retrospective evaluation, the examiner is request to provide an examination assessing the current severity of the Veteran's back disability and any neurological manifestations, including radiculopathy of the lower extremities.

The Veteran should be provided reasonable notice of the scheduled examination to ensure his ability to obtain transportation. The claims folder should be provided to the examiner in connection with the examination of the Veteran.

The examiner should, to the extent possible, provide a retrospective opinion addressing prior radiculopathy of the lower extremities and range of motion of the low back disability, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations from December 1, 2005 to present. The examiner should further address, as pertinent, the following: factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  Any radiculopathy should also be addressed, including identifying the nerve involved and the degree of severity.

2. Schedule the Veteran for a VA medical examination in order to obtain a retrospective evaluation in regard to his service-connected bilateral knee disability. In addition to providing a retrospective evaluation, the examiner is request to provide an examination assessing the current severity of the Veteran's bilateral knee disability.

The Veteran should be provided reasonable notice of the scheduled examination to ensure his ability to obtain transportation. The claims folder should be provided to the examiner in connection with the examination of the Veteran.

The examiner should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the right knee, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations from December 1, 2005 to present.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any of the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).



